           Case 1:18-cv-07017-JMF Document 46 Filed 04/21/20 Page 1 of 2



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------------- X
                                                                       :
GAETANO D’ATTORE,                                                      :
                                                                       :
                                    Petitioner,                        :
                                                                       :      18-CV-7017 (JMF)
                  -v-                                                  :
                                                                       :   MEMORANDUM OPINION
JAMIE LaMANNA, Superintendent of the Green Haven :                             AND ORDER
Correctional Facility,                                                 :
                                                                       :
                                    Respondent.                        :
                                                                       X
----------------------------------------------------------------------

JESSE M. FURMAN, United States District Judge:

        Gaetano D’Attore, proceeding pro se, petitioned this Court pursuant to 28 U.S.C. § 2254

for a writ of habeas corpus, challenging his custody in New York State prison following his 2010

conviction in Bronx County Supreme Court. ECF No. 2. The Court has just learned, from

viewing records maintained by the New York State Department of Corrections and Community

Supervision, that on December 19, 2019, Petitioner died in custody. See http://nysdoccslookup.

doccs.ny.gov/GCA00P00/WIQ2/WINQ120 (last visited April 21, 2020). The records also

indicate that D’Attore’s custody status is listed as “discharged.”

        Because the Court can no longer grant D’Attore the relief he seeks — release from

custody — the petition is denied as moot. See, e.g., Hailey v. Russell, 394 U.S. 915, 915 (1969)

(“Upon the suggestion of mootness by reason of the death of petitioner, motion for leave to file

petition for writ of habeas corpus dismissed.”); see also, e.g., Garceau v. Woodford, 399 F.3d

1101, 1101 (9th Cir. 2005) (“Because petitioner’s death renders this case moot, the petition for a

writ of habeas corpus should be dismissed as moot.”); Sacco v. U.S. Parole Comm’n, No. 07-

CV-0078, 2008 WL 4426585, at *1 (N.D.N.Y. Sept. 25, 2008) (“Because petitioner’s death
            Case 1:18-cv-07017-JMF Document 46 Filed 04/21/20 Page 2 of 2



means that there is no relief that this Court can grant to him . . . [citation omitted], his petition for

a writ of habeas corpus has been rendered moot”).

          Accordingly, the petition for a writ of habeas corpus filed by D’Attore is DISMISSED as

moot on the basis that Petitioner is deceased, and the case is DISMISSED. As D’Attore has not

made a substantial showing of the denial of a constitutional right, a certificate of appealability

will not issue at this time. See 28 U.S.C. § 2253(c); see also, e.g., Matthews v. United States,

682 F.3d 180, 185 (2d Cir. 2012). In addition, this Court certifies, pursuant to 28 U.S.C.

§ 1915(a)(3), that any appeal from this Opinion and Order would not be taken in good faith, and

in forma pauperis status is thus denied. See Coppedge v. United States, 369 U.S. 438, 444-45

(1962).

          The Clerk of Court is directed to close this case.

          SO ORDERED.

Dated: April 21, 2020                                   __________________________________
       New York, New York                                        JESSE M. FURMAN
                                                               United States District Judge




                                                    2
